                       Case 1:16-cr-10320-PBS Document 619 Filed 05/21/19 Page 1 of 4
AO 24SB (Rev. 02/18)    Judgment in a Criminal Case
                        Attachment (Page1)— Statement of Reasons

DEFENDANT;             James Giannetta
CASE NUMBER: 16CR10320-PBS
DISTRICT:    Massachusetts

                                                          STATEMENT OF REASONS
                                                             (Not for Public Disclosure)
       Sections I, II, III, IV, and VII ofthe Statement ofReasonsform mustbe completed in allfelony and ClassA misdemeanor cases.

I.    COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

      A. •       The court adopts the presentenceinvestigation report without change.
      B.         Thecourt adoptsthe presentence investigation report with the following changes. (Use Section viii ifnecessary)
                 (Check allthat apply andspecify court determination, findings, orcomments, referencingparagraph numbers inthepresentence report.)
           1.    •       ChapterTwo ofthe United States Sentencing Commission Guidelines Manual determinations bycourt: (briefiy
                         summarize thechanges, including changes to baseoffense level, or specific offense characteristics)



           2.    0      Chapter Three ofthe United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summarize the changes, including changes tovictim-related adjustments, role inthe offense, obstruction ofjustice, multiple counts, or
                        acceptance ofresponsibility)
                       I find that a 3 level enhancement for role In the offense Is warranted.

           3.    •      Chapter Four oftheUnited States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summarize the changes, including changes tocriminal history category orscores, career offenderstatus, orcriminal livelihood determinations)


           4.    n      Additional Comments or Findings: (include comments orfactualfindings concerning any information in thepresentence report,
                        including information that the Federal Bureau ofPrisons may rdyon when itmakes inmate classification, designation, orprogramming
                        decisions; any other rulings on disputedportions ofthepresentence investigation report; identification of thoseportions ofthe report in dispute
                        butfor which a court determination isunnecessary because the matter will not affect sentencing or the court will not consider it)

      C. •      Therecordestablishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                Applicable Sentencing Guideline: (ifmore than one guideline applies, list the guidelineproducing the highest offense level)

II.   COURTFINDING ON MANDATORY MINIMUM SENTENCE (Check allthat apply)
      A. ^      One ormore counts ofconviction carry a mandatory minimum term ofimprisonment and the sentence imposed isator
                above the applicable mandatoryminimumterm.
      B. •      One ormore counts ofconviction carry amandatory minimum term ofimprisonment, but the sentence imposed isbelow
                a mandatory minimum term because the court has determined that the mandatoiy minimum term does not apply based on:
                •       findings of fact in this case: (Specify)

                •       substantial assistance (18 U.S.C. § 3553(e))
                •       the statutory safety valve (18 U.S.C. § 3553(f))
      C. •      No countof conviction carries a mandatory minimum sentence.

III. COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)
      Total Offense Level:      41
      Criminal History Category:         I
      G\X\dQ\mQRdingQ: (after application of§SGI.l and§501.2) 324                              tO 405                         months
      Supervised Release Range: 5                    to LIFE      years
      Fine Range: $ 5000                     to $ 10,000,000

      ^ Fine waived or below the guideline range because ofinability to pay.
                           Case 1:16-cr-10320-PBS Document 619 Filed 05/21/19 Page 2 of 4
AO 245B (Rev. 02/18)       Judgment in a Criminal Case                                                                             Not for Public Disclosure
                           Attachment (Page 2) — Statement of Reasons

DEFENDANT:                James Giannetta
CASE NUMBER:16CR10320-PBS
DISTRICT:                 Massachusetts
                                                              STATEMENT OF REASONS
IV.     GUIDELINE SENTENCING DETERMINATION (Check all thatapply)
        A.    •       The sentence is within the guideline range andthe difference between the maximum andminimum of the guideline range
                      does not exceed 24 months.
        B.    •       Thesentence is within the guideline range andthe difference between themaximum andminimum of theguideline range
                       exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section Vlll ifnecessary)

        C. •          The court departs fromthe guideline range for one or more reasons providedin the Guidelines Manual.
                      (Also complete Section V.)
       D. ^           Thecourtimposed a sentence otherwise outside the sentencing guideline system (i.e.,a variance). (Also complete Section VI)
       DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (Ifapplicable)
       A. The sentence imposed departs: (Check only one)
          • above the guideline range
          • below the guideline range
       B. Motion for departure before the court pursuant to: (Check allthat apply and specify reason(s) in sections Cand D)
              1.            Plea Agreement
                            •    binding plea agreement for departure accepted by the court
                            •    plea agreement for departure, which the court finds to be reasonable
                            •   plea agreement that states that the government will not opposea defense departure motion.
             2.             Motion Not Addressed in a Plea Agreement
                            •      government motion for departure
                            •      defense motion for departure to which the governmentdid not object
                            •      defensemotionfor departure to whichthe government objected
                            •     joint motion by both parties
             3.             Other
                            •      Other than a plea agreement or motionby the partiesfor departure
       C.         Reasons for departure: (Check all that apply)
•     4A1.3         Criminal History Inadequacy           •    5K2.1    Death                           •    5K2.12 Coercion and Duress
•     5H1.1         Age                                   •    5K2.2    Physical Injury                 •    5K2.13    Diminished Capacity
•     5H1.2         Education and Vocational Skills       •    5K2.3    Extreme Psychological Injury    •    5K2.14 Public Welfare
•     5H1.3         Mental and Emotional Condition        •    5K2.4    Abduction or Unlawful           •    5K2.16   Voluntary Disclosure of
                                                                        Restraint                                      Offense
•     5H1.4         Physical Condition                    •    5K2.5    Property Damage or Loss         •    5K2.17   High-Capacity, Semiautomatic
                                                                                                                      Weapon
•     5H1.5         Employment Record                     •    5K2.6    Weapon                          •    5K2.18   Violent Street Gang
•     5H1.6         Family Ties and Responsibilities      •    5K2.7    Disruption of Government        •    5K2.20 Aberrant Behavior
                                                                        Function
•     5H1.11        Military Service                      •    5K2.8    Extreme Conduct                 •    5K2.21   Dismissed and Uncharged
                                                                                                                      Conduct
•     5H1.11 Charitable Service/Good Works                •    5K2.9    Criminal Purpose                •    5K2.22 Sex Offender Characteristics
•     5K1.1         Substantial Assistance                •    5K2.10 Victim's Conduct                  •    5K2.23   Discharged Terms of
                                                                                                                      Imprisonment
•     5K2.0        Aggravating/Mitigating                 •    5K2.11   Lesser Harm                     •    5K2.24   Unauthorized Insignia
                   Circumstances
                                                                                                        •    5K3.1    Early Disposition Program
                                                                                                                       (EDP)
•     Other Guideline Reason(s) forDeparture, to include departures pursuant to the commentary in the Guidelines Manual: (see "List of
      DepartureProvisions"followingtheIndexin the Guidelines Manual.)(Pleasespecify)



       D.     State the basis for the departure. (Use Section VIII ifnecessary)
                       Case 1:16-cr-10320-PBS Document 619 Filed 05/21/19 Page 3 of 4
AO 24SB (Rev. 02/18)   Judgment in a Criminal Case                                                                     Not for Public Disclosure
                       Attachment (Page 3) — Statement ofReasons


DEFENDANT:             James Giannetta
CASE NUMBER: 16CR10320-PBS
DISTRICT:    Massachusetts
                                                      STATEMENT OF REASONS
VI.    COURT DETERMINATION FOR A VARIANCE (Ifapplicable)
       A. The sentence imposed is: (Check only one)
          • above the guideline range
          0 below the guideline range
       B. Motion for a variance before the court pursuant to: (Check allthat apply and specify reason(s) insections CandD)
            1.          Plea Agreement
                        •    binding plea agreement for a variance accepted by the court
                        •    plea agreement for a variance, which the court finds to be reasonable
                        •    plea agreement that states that the government will not oppose a defense motion for a variance
            2.          Motion Not Addressed in a Plea Agreement
                        •      government motion for a variance
                        •      defense motion for a variance to which the governmentdid not object
                        ^      defense motion for a variance to which the government objected
                        •      joint motion by both parties
            3.          Other
                        •      Other than a plea agreement or motion by the parties for a variance

       C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all thatapply)
          m The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1)
                 •     Mens Rea                          •     Extreme Conduct               •   Dismissed/Uncharged Conduct
                 •     Role in the Offense           •    Victim Impact
                 •     General Aggravating or Mitigating Factors (Specify)
           <£l Thehistory andcharacteristics of thedefendant pursuant to 18U.S.C. § 3553(a)(l)
                 •     Aberrant Behavior                 •     Lack of Youthful Guidance
                 •     Age                               •     Mental and Emotional Condition
                 •     Charitable Service/Good           •     Military Service
                       Works
                 •     Commimity Ties                    •     Non-Violent Offender
                 •     Diminished Capacity                     Physical Condition
                 •     Drug or Alcohol Dependence        •     Pre-sentence Rehabilitation
                 •     Employment Record                 •     Remorse/Lack of Remorse
                 •     Family Ties and                   •     Other: (Specify)
                       Responsibilities
                 •     Issues with Criminal History: (Specify)
            d Toreflect the seriousness ofthe offense, topromote respect for the law, and toprovide justpunishment for the offense
                 (18 U.S.C. § 3553(a)(2)(A))
            •    To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
            •    To protect the public from fiulher crimes ofthe defendant (18 U.S.C. § 3553(a)(2)(C))
            •    To provide the defendantwith needed educationalor vocationaltraining (18 U.S.C. § 3553(a)(2)(D))
            •    To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
            •    To provide the defendant with othercorrectional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))
           d Toavoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify insection D)
            •    To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
            •    Acceptance of Responsibility            •  Conduct Pre-trial/On Bond •        Cooperation Without Government Motion for
            •    Early Plea Agreement                    •  Global Plea Agreement              Departure
            •    TistiQ SoxwQdi (not counted insentence) •  Waiver of Indictment          •    Waiver of Appeal
            0    PolicyDisagreement with the Guidelines (Kimbrough v. U.S.. 552 U.S. 85 (2007): (Specify)
                 Many Courts have held that the puritv of the methamDhetamine is no longer a oroxv for the seriousness of the
            •    Other: (Specify)    offense.
       D. State the basis for a variance. (Use Section Vlllifnecessary)
          * (continuation from above) The Commission should consider this issue.
                      Case 1:16-cr-10320-PBS Document 619 Filed 05/21/19 Page 4 of 4
^0.245B(Rev. 02/18) Judgment ina Criminal Case                                                                             Not for Public Disclosure
                       Attachment (Page 4) — Statement of Reasons


DEFENDANT:            James Giannetta
CASE NUMBER: 16CR10320-PBS
DISTRICT:    Massachusetts
                                                       STATEMENT OF REASONS

VII.    COURT DETERMINATIONS OF RESTITUTION


        A.        Restitution Not .Applicable.

        B.   Total Amount of Restitution: S


        C.   Restitution not ordered: (Check onlyone)

             1.   •     For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                        the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).
             2.   •     For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                        determining complex issues of fact and relating them to the cause or amount of the victims' losses would complicate
                        or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed
                        by the burden on the sentencing proce.ss under 18 U.S.C. ^ 3663A(c)(3)(B).
             3.   •     For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
                        guidelines, restitution is not ordered because the complication and prolongation of the sentencing processresulting
                        from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
                        3663(a)(l)(B)(ii).
             4.   •     For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or.
                        3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5))
             5.   •     For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
                        3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
                        restitution order (18 U.S.C. § 3664(g)( I)).
             6.   •     Restitution is not ordered for other reasons, (lixpluin)

        D.   •    Partial restitution is ordered for these reasons (18 U.S.C. § 355S(c))'.




VIII. ADDITIONAL BASIS FOR THE SENTENCE IN I HIS CASE (ijapplicable)




Defendant's Soc. Sec. No.: XXX-XX-XXXX                                                 Date of Imposition of Judgment
                                                                                                       05/20/2019
Defendant's Date of Birth:      1955
                                    Canton, MA                                                                         ^
Defendant's Residence Address:                                                         Signatltre-crfJudge
                                                                                      Patti B. Saris, USDJ Chief
Defendant's Mailing Address; same_as-above                                             Name
                                                                                       iName and
                                                                                             ana Titleof
                                                                                                 i itie oi Judge
                                                                                                           Juage                   /
                                                                                       Date Signed                      / Z^           ^
